                                          Case 4:17-cr-00474-JST Document 221 Filed 07/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 17-cr-00474-JST-1
                                                        Plaintiff,
                                   8
                                                                                          ORDER VACATING JUDGMENT AND
                                                 v.                                       DISMISSING INDICTMENT
                                   9

                                  10     TONG,                                            Re: ECF No. 219
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the order issued by the United States Court of Appeals for the Ninth Circuit on

                                  14   June 4, 2020, ECF No. 219, the judgment in this case is vacated and the indictment is dismissed.

                                  15          The Clerk shall close the file.

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 23, 2020
                                                                                      ______________________________________
                                  18
                                                                                                    JON S. TIGAR
                                  19                                                          United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
